


110 HR 1854 IH: For the relief of Maria Del Refugio Plascencia and

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 1854
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Lantos introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Maria Del Refugio Plascencia and
		  Alfredo Plascencia-Lopez.
	
	
		1.Permanent resident status for
			 Maria Del Refugio Plascencia and Alfredo Plascencia-Lopez
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act,
			 Maria Del Refugio Plascencia and Alfredo Plascencia-Lopez shall each be
			 eligible for issuance of an immigrant visa or for adjustment of status to that
			 of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such Act or
			 for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Maria Del Refugio Plascencia or Alfredo
			 Plascencia-Lopez enters the United States before the filing deadline specified
			 in subsection (c), he or she shall be considered to have entered and remained
			 lawfully and shall, if otherwise eligible, be eligible for adjustment of status
			 under section 245 of the Immigration and
			 Nationality Act as of the date of the enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon the granting of an immigrant visa or
			 permanent residence to Maria Del Refugio Plascencia and Alfredo
			 Plascencia-Lopez, the Secretary of State shall instruct the proper officer to
			 reduce by 2, during the current or next following fiscal year, the total number
			 of immigrant visas that are made available to natives of the country of the
			 aliens’ birth under section 203(a) of the Immigration and Nationality Act or, if
			 applicable, the total number of immigrant visas that are made available to
			 natives of the country of the aliens’ birth under section 202(e) of such
			 Act.
			
